Fourth Court of Appeals
                            San Antonio, Texas

                                  JUDGMENT
                               No. 04-18-00127-CR

                         EX PARTE Leonardo NUNCIO

            From the County Court at Law No. 1, Webb County, Texas
                      Trial Court No. 2017 CVJ 002365-C1
                   Honorable Hugo Martinez, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

 In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

 SIGNED April 10, 2019.


                                          _____________________________
                                          Beth Watkins, Justice